Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                   Status of Claims
This is in response to applicant’s filing date of April 06, 2020. Claims 1-9 are currently pending.
                                                   Priority
Acknowledgment is made of applicant’s claim for foreign priority to Application JP2019-106076, filed on June 06, 2019.  The certified copy of the application as required by 37 CFR 1.55 has been received.        
                                                  Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 06, 2020, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
                                       Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fukushige et al (US-20200189582-A1)(“ Fukushige”) and Williams et al (US-20030024759-A1)(“Williams”).
 As per claim 1, Fukushige discloses a steering apparatus  (Figure 1,control unit 3 and actuator 530) comprising:
 an actuator configured to generate an output for turning a steerable wheel of a vehicle (Fukushige at Figure 1 and Para. [0036] discloses “steering actuator 53 receives, as input, a steering control command value from the autonomous driving control unit 4 and controls the steering angle”.); and
  an actuator controller configured to control the actuator in accordance with a steering input (Fukushige at Para. [0032] discloses “autonomous driving control unit 4 derives steering control command”.), 
  Fukushige does not explicitly disclose conditioning the steering control command by using a filtering processor configured to perform filtering processing for reducing or cutting a component in a predetermined frequency band from the steering input. Fukushige does disclose that when following a target route, especially concerning curvature of the road at Paras. [0098]-[0099], it is possible to “select whether to prioritize smoothness or to prioritize non-departure” during the steering process. Para. [0101].
Williams in the same field of endeavor discloses a steering control system with adaptive filtering to condition a steering input signal so that the “vehicle steering [] adapt to changes in the dynamic of the system” such as adapting to changes in  vehicle speed. See Abstract, Figure 2, and Para. [0062]. Williams at Para. [0044] discloses allowing frequencies below and above  a predetermined “blending frequency” to condition the steering input signal.
In particular, Williams discloses wherein the actuator controller comprises a filtering processor (Williams at Para. [0058] discloses that blending filter can be implemented in a digital computer.) configured to perform filtering processing for reducing or cutting a component in a predetermined frequency band from the steering input (Williams at Para. [0010] discloses “blending filter means includes a low pass filter which passes all frequencies below the blending frequency and a high pass filter which passes all frequencies above the blending frequency, steering assist means for providing steering assist in response to a control signal, control means operatively connected to the blending filter means for providing said control signal to the steering assist means in response to the blended filtered torque signal”. ), and 
the actuator controller is configured to control the actuator in accordance with the steering input after the filtering processing (Williams at Para. [0010] which discloses “control means operatively connected to the blending filter means for providing said control signal to the steering assist means in response to the blended filtered torque signa, and means whereby high frequency gain of the steering assist system is arranged to be low for on-center operation of the hand wheel and relatively higher for off-center operation”.).  
       It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the steering apparatus of Fukushige  to include the conditioning of a steering input signal by using the blending filter of Williams, since providing a steering input signal within a certain frequency range  will ensure stability and improve driver comfort under all aspects of operation. 
              Those in the art would be motivated to combine the filtering of certain frequency bands of Williams with the steering apparatus of Fukushige because the ability to provide precision and comfort by filtering the steering signal would lead to  “vehicle behavior where it is possible to feel more at ease” as an occupant. Fukushige at Para. [0101].  
As per claim 3, Fukushige and Williams disclose a steering apparatus, wherein at least part of the frequency band is set within a range of 1 Hz to 5 Hz (Williams at Para. [0070] sets the frequency split 4 Hz  and Para. [0082] at 2.86 Hz.).  
As per claim 5, Fukushige and Williams disclose a steering apparatus, further comprising:
 an environment recognition unit configured to recognize an environment ahead of the vehicle (Fukushige at Para. [0020] discloses “a surrounding environment recognition unit 2”.);
 a target route setting unit configured to set a target route on a basis of a result of recognition by the environment recognition unit (Fukushige at Para. [0030] discloses “generates a target route to a destination from a current position using a route search. In addition to displaying the generated target routes on a map, and the navigation control unit 3 outputs the target route information”.); and
 a steering input setting unit configured to set the steering input so that the vehicle traces the target route (Fukushige at Para. [0032] discloses “autonomous driving control unit 4 derives steering control command values using target route information inputted thereto, and outputs a result of this derivation to a steering actuator 53.”).  
As per claim 7, Fukushige and Williams disclose a steering apparatus, further comprising:
an environment recognition unit configured to recognize an environment ahead of the vehicle (Fukushige at Para. [0020] discloses “a surrounding environment recognition unit 2”.);
 a target route setting unit configured to set a target route on a basis of a result of recognition by the environment recognition unit (Fukushige at Para. [0030] discloses “generates a target route to a destination from a current position using a route search. In addition to displaying the generated target routes on a map, and the navigation control unit 3 outputs the target route information”.); and
 a steering input setting unit configured to set the steering input so that the vehicle traces the target route (Fukushige at Para. [0032] discloses “autonomous driving control unit 4 derives steering control command values using target route information inputted thereto, and outputs a result of this derivation to a steering actuator 53.”).  
As per claim 9, Fukushige discloses a steering apparatus  (Figure 1,control unit 3 and actuator 530) comprising:
  an actuator configured to generate an output for turning a steerable wheel of a vehicle (Fukushige at Figure 1 and Para. [0036] discloses “steering actuator 53 receives, as input, a steering control command value from the autonomous driving control unit 4 and controls the steering angle”.) ; and
  circuitry configured to control the actuator in accordance with a steering input (Fukushige at Para. [0032] discloses “autonomous driving control unit 4 derives steering control command”.), 
  Fukushige does not explicitly disclose conditioning the steering control command using a process to  perform filtering processing for reducing or cutting a component in a predetermined frequency band from the steering input, and control the actuator in accordance with the steering input after the filtering processing.  Fukushige does disclose that when following a target route, especially concerning curvature of the road at Paras. [0098]-[0099], it is possible to “select whether to prioritize smoothness or to prioritize non-departure” during the steering process. Para. [0101].
Williams in the same field of endeavor discloses a steering control system with adaptive filtering to condition a steering input signal so that the “vehicle steering [] adapt to changes in the dynamic of the system” such as adapting to changes in  vehicle speed. See Abstract, Figure 2, and Para. [0062]. Williams at Para. [0044] discloses allowing frequencies below and above  a predetermined “blending frequency” to condition the steering input signal.
In particular, Williams discloses circuitry to  perform filtering processing for reducing or cutting a component in a predetermined frequency band from the steering input (Williams at Para. [0010] discloses “blending filter means includes a low pass filter which passes all frequencies below the blending frequency and a high pass filter which passes all frequencies above the blending frequency, steering assist means for providing steering assist in response to a control signal, control means operatively connected to the blending filter means for providing said control signal to the steering assist means in response to the blended filtered torque signal”. ), and control the actuator in accordance with the steering input after the filtering processing (Williams at Para. [0010] which discloses “control means operatively connected to the blending filter means for providing said control signal to the steering assist means in response to the blended filtered torque signa, and means whereby high frequency gain of the steering assist system is arranged to be low for on-center operation of the hand wheel and relatively higher for off-center operation”.).  
       It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the steering apparatus of Fukushige  to include the conditioning of a steering input signal by using the blending filter of Williams, since providing a steering input signal within a certain frequency range  will ensure stability and improve driver comfort under all aspects of operation. 
              Those in the art would be motivated to combine the filtering of certain frequency bands of Williams with the steering apparatus of Fukushige because the ability to provide precision and comfort by filtering the steering signal would lead to  “vehicle behavior where it is possible to feel more at ease” as an occupant. Fukushige at Para. [0101].  
Claims 2, 4, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fukushige and Williams as applied to claim 1 above, and further in view of Wu et al (US-20120169503-A1)(“Wu”).
As per claim 2, Fukushige and Williams disclose a steering apparatus, further comprising:
Fukushige and Williams do not disclose detecting the behavior of a head of an occupant of the vehicle and converting the head movement to an oscillation frequency. 
Wu in the same field of endeavor discloses an occupant monitoring system using a sensor unit that is  directed toward one or more occupants in the vehicle and is configured to capture data corresponding to a position of the driver's head at a plurality of time points.  The captured data is then analyzed to determine head movement. See Abstract, Figure 15, and Para. [0007].
 In particular Wu discloses a head behavior detector configured to detect a behavior of a head of an occupant of the vehicle (Wu at Para. [ 0038] discloses “detection of a vehicle driver's head motion to measure, analyze and judge the driver's fatigue state and degree of impairment. The principle of the method is to use ultrasonic sensors to continuously detect the relative distance of a certain fixed small area on the subject driver's head from a particular location, such as the head rest of the driver's seat.“); and
 a frequency detector configured to detect an oscillation frequency of the head by using an output from the head behavior detector (Wu at Para. [0038] discloses “acquired relative distance data is then analyzed using a digital signal processor (DSP) to compute, analyze, and determine motion law of the point in time and frequency domains.”), wherein the filtering processor is configured to reduce or cut a component in a frequency band that includes the oscillation frequency of the head (Williams at Para. [0010] discloses “blending filter means includes a low pass filter which passes all frequencies below the blending frequency and a high pass filter which passes all frequencies above the blending frequency, steering assist means for providing steering assist in response to a control signal, control means operatively connected to the blending filter means for providing said control signal to the steering assist means in response to the blended filtered torque signal”. ) .  
       It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the steering apparatus of Fukushige  to include the conditioning of a steering input signal by using the blending filter of Williams modified to use the frequency response of the movement of the drivers head as disclosed by Wu, since providing a steering input signal within a certain frequency range that is tailored to the occupant will ensure stability and improve driver comfort under all aspects of operation. 
        Those in the art would be motivated to combine the filtering of certain frequency bands of Williams as correlated to  oscillation of a driver’s head as taught by WU with the steering apparatus of Fukushige because the ability to provide precision and comfort by filtering the steering signal would lead to  “vehicle behavior where it is possible to feel more at ease” as an occupant. Fukushige at Para. [0101].  
As per claim 4, Fukushige, Williams, and Wu disclose a steering apparatus, wherein at least part of the frequency band is set within a range of 1 Hz to 5 Hz (Williams at Para. [0070] sets the frequency split 4Hz  and Para. [0082] at 2.86Hz.).    
As per claim 6, Fukushige, Williams, and Wu disclose a steering apparatus according to Claim 2, further comprising:
 an environment recognition unit configured to recognize an environment ahead of the vehicle (Fukushige at Para. [0020] discloses “a surrounding environment recognition unit 2”.);
 a target route setting unit configured to set a target route on a basis of a result of recognition by the environment recognition unit (Fukushige at Para. [0030] discloses “generates a target route to a destination from a current position using a route search. In addition to displaying the generated target routes on a map, and the navigation control unit 3 outputs the target route information”.); and
 a steering input setting unit configured to set the steering input so that the vehicle traces the target route (Fukushige at Para. [0032] discloses “autonomous driving control unit 4 derives steering control command values using target route information inputted thereto, and outputs a result of this derivation to a steering actuator 53.”).  
As per claim 8, Fukushige, Williams, and Wu disclose a steering apparatus, further comprising:
 an environment recognition unit configured to recognize an environment ahead of the vehicle (Fukushige at Para. [0020] discloses “a surrounding environment recognition unit 2”.);
 a target route setting unit configured to set a target route on a basis of a result of recognition by the environment recognition unit (Fukushige at Para. [0030] discloses “generates a target route to a destination from a current position using a route search. In addition to displaying the generated target routes on a map, and the navigation control unit 3 outputs the target route information”.); and
 a steering input setting unit configured to set the steering input so that the vehicle traces the target route (Fukushige at Para. [0032] discloses “autonomous driving control unit 4 derives steering control command values using target route information inputted thereto, and outputs a result of this derivation to a steering actuator 53.”).  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Inoue et al (US-20170327110-A1) discloses a driving assistance control device having an electronic control unit (ECU) configured to perform automatic steering control of a vehicle by using an actuator to avoid moving objects and the like based on a detection result of the moving object. See Abstract, and Figures 1A through 2B.
Lisseman et al (US-9533687-B2) discloses a vehicle occupant monitoring using an imaging unit directed toward one or more occupants in the vehicle and is configured to capture an image signal corresponding to an imaging area in the field of view. See Abstract and Figure 1. See Column 14 at Line 55, where occupant information includes “the position and/or orientation (e.g., yaw, pitch, roll) of the occupant's head, the rate of movement of the occupant's head, the dimensions of the occupant's head”.
Katakura et al (JP-2005130560-A) teaches that it is common knowledge that the passenger feels uncomfortable with respect to the resonance frequency of the head and neck, and that the resonance frequency of the head and neck is in the vicinity of 2 Hz.
                                                                            Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIS BERNARDO RAMIREZ whose telephone number is (571)272-8920. The examiner can normally be reached 7:30 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLIS B. RAMIREZ/Examiner, Art Unit 3661          

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661